           Case 2:19-cv-05697-JS Document 85 Filed 12/28/20 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF PENNSYLVANIA



 THE MIDDLE EAST FORUM,                         :
                Plaintiff,                      :
                                                :
 v.
                                                :
 LISA REYNOLDS-BARBOUNIS,                           Civil Action No.: 19-5697
                                                :
                Defendant.                      :
                                                :

        SECOND STATUS REPORT REGARDING DEFENDANT’S CONTINUING
      VIOLATIONS OF THIS COURT’S ORDERS AND REQUEST FOR TELEPHONE
                      CONFERENCE WITH THE COURT

        Plaintiff The Middle East Forum (“Plaintiff” or “MEF”), by counsel, submits this Second

Status Report and Request for Telephone Conference with the Court in response to Defendant and

third-party witnesses continuing violations of this Court’s November 25 and December 8

discovery orders. See Dkt. Nos. 75, 78.


        Since Plaintiff filed its first status report on December 16, 2020, Defendant is still in

violation of the Court’s November 25 and December 8 discovery orders. See Pl.’s Status Report,

Dkt. No. 78. As discussed in its first status report, this Court’s November 25, 2020 Order directed

Defendant to “identify and supply to Cornerstone Discovery her account username and password

for Protonmail, and shall promptly cooperate with Cornerstone to complete collection of her

Facebook, Telegram, Signal, and Wickr accounts” by December 4, 2020. See Order, Dkt No. 75

at 1. Since that time, Plaintiff understands that Defendant only supplied Cornerstone Discovery

(“Cornerstone”) with credentials to her recently-created ProtonMail account (not the one that

existed at the relevant time period) and her Facebook account. As of today however, Defendant


                                                1
           Case 2:19-cv-05697-JS Document 85 Filed 12/28/20 Page 2 of 6




has still not cooperated with Cornerstone to complete collection of her Telegram, Signal, and

Wickr accounts as ordered by the Court on November 25. See id. Defendant’s disregard for this

Court’s orders displayed on repeated occasions over the past 13 months of litigation should not be

tolerated. The Court ordered this production to be completed by December 4, over three weeks

ago and in advance of the injunction hearing on December 17 and 23, 2020. Plaintiff and this

Court still do not have any explanation from Defendant why she has failed to comply with multiple

court orders.


       Plaintiff is exhausted by Defendant’s failure to adhere to her discovery obligations.

Plaintiff MEF is a small research center, and it simply wishes to protect the sensitive data still

possessed by Defendant and, as this Court has already ordered, MEF is entitled to know what else

Defendant has done to disclose or use the data in case MEF must take additional measures to

contain the disclosure. MEF faces continuing prejudice (including failure to have this data for the

injunction hearing as ordered by the Court), and MEF’s ability to prosecute these claims with each

passing day is compromised. It also continues to force MEF to incur unnecessary fees and costs

(including multiple motions, status reports, hearings, telephone conferences, unanswered

communications from Defendant, scheduled calls where Defendant does not appear, missed

deadlines requiring follow-up, and the costs of Cornerstone when Defendant failed to produce the

materials through her own vendor). Had Defendant timely complied with its discovery obligations

as ordered by this Court, Plaintiff MEF would not have incurred significant expenses and would

have obtained the evidence the Court ordered in advance of the injunction hearing. Thus, Plaintiff

respectfully requests the Court to schedule a teleconference with the parties to discuss Defendant’s

continuing violations of this Court’s orders, to require Defendant to produce this information

immediately, and to make a strong statement with some type of relief against Defendant (because


                                                 2
           Case 2:19-cv-05697-JS Document 85 Filed 12/28/20 Page 3 of 6




mere court orders have done nothing to incentivize Defendant to comply with her obligations over

the last year, and now it appears that Defendant did not preserve the data MEF requested last

December and which was the subject of a preservation notice).


       In addition, the third-party witnesses, also represented by Defendant’s counsel, are in

violation of this Court’s December 8 Order for multiple reasons. The Court’s December 8

discovery order required third-party witness, Delaney Yonchek, to “produce documents Bates-

stamped 000001-000010 and 000051-000227, or show cause why these documents should not be

produced” and “produce all responsive e-mails in native format, regardless of whether the e-mails

have already been produced” by December 15 (in advance of the December 17 injunction hearing).

Dkt. No. 78 at 1. The December 8 Order also required third-party witness, Catriona Brady to

“reproduce responsive text messages in their entirety such that no responsive messages are cut off”

by December 15. Id. Finally, the December 8 Order required third-party witness, Vasili Barbounis

to “search his e-mail and electronic devices for responsive documents, and to produce any

responsive documents on or before December 15, 2020.” Id. These individuals failed to comply

with this Order for at least five reasons:


       1. First, nothing was provided in response to this Court’s order until December 17, 2020
          at 9:35 p.m. (beyond the due date of December 15 and more than 12 hours after the
          injunction hearing had commenced despite Court’s clear direction to produce the
          material on December 15). See Dkt. No. 78 at 1.

       2. Second, rather than provide the information ordered by the Court, defense counsel
          copy-pasted “objections” to the document responses, inserting two new sentences at
          the beginning of the responses. And those “objections” are dated June 28, 2020 (long
          before the Court’s order) and were alleged to have been served to a law firm called
          “Clark Hill PLC” not affiliated with this action.

       3. Third, in the tardy December 17 response, Delaney Yonchek failed to comply with the
          Order by not producing Bates stamped documents 000001-000010 and 000051-
          000227, or show cause why these documents should not be produced. In fact, Ms.
          Yonchek merely produced the same exact documents produced about six (6) months

                                                3
          Case 2:19-cv-05697-JS Document 85 Filed 12/28/20 Page 4 of 6




           ago on June 29, 2020 and did not address any of the requirements in the December 8
           Order.

       4. It is very unclear what documents were produced by third-party witness, Caitriona
          Brady, in response to the Court’s December 8 Order. After initially producing text
          message documents Bates numbered 000001-000009, which the Court required to be
          reproduced “in their entirety such that no responsive messages are cut off,” Ms. Brady
          produced text messages Bates numbered 000469 to 000870 and included a redaction
          log that was produced in completely different matter on May 20, 2020. Thus, Ms.
          Brady also failed to comply with the clear directions of the Court’s December 8 Order,
          and did nothing to explain these irregularities.

       5. Third-party witness Vasili Barbounis did not produce any documents or provide any
          explanation as to why he was not producing any documents, contrary to the stated terms
          of the December 8 Order. In other words, Mr. Barbounis did nothing to comply with
          the Court’s Order.

Plaintiff MEF should not be required to return to the Court multiple times and at its expense to

force compliance with court orders, nor should this Court be required to address the continuing

violations. It is clear that court orders compelling production alone are not sufficient to ensure

compliance, and more serious consequences must be used.


       In sum, Defendant and the third-party witnesses are in violation of this Court’s November

25 and December 8 discovery orders. This Court should schedule a teleconference with the parties

to discuss these ongoing discovery deficiencies and order prompt and full compliance with the

Court’s orders. Again, the misconduct described herein and indeed throughout the last year of

discovery are precisely the types of misconduct deserving of the contempt sanctions requested in

MEF’s pending motion for contempt and sanctions.


Dated: December 28, 2020                     THE MIDDLE EAST FORUM
                                             By counsel


                                             s/ Sidney L. Gold
                                             Sidney L. Gold
                                             sgold@discrimlaw.net
                                             Sidney L. Gold & Associates P.C.

                                                4
Case 2:19-cv-05697-JS Document 85 Filed 12/28/20 Page 5 of 6




                           1835 Market Street, Suite 515
                           Philadelphia, PA 19103
                           Tel: (215) 569-1999
                           Fax: (215) 569-3870

                           Attison L. Barnes, III
                           abarnes@wiley.law
                           1776 K Street NW
                           Washington, DC 20006
                           Tel: (202) 719-7000
                           Fax: (202) 719-7049

                           Counsel for The Middle East Forum




                              5
          Case 2:19-cv-05697-JS Document 85 Filed 12/28/20 Page 6 of 6




                               CERTIFICATE OF SERVICE


       I hereby certify that, on December 28, 2020, a true and correct copy of the foregoing was

filed and served electronically through the Court’s CM/ECF system.


                                                   s/ Sidney L. Gold
                                                   Sidney L. Gold
                                                   sgold@discrimlaw.net
                                                   Sidney L. Gold & Associates P.C.
                                                   1835 Market Street, Suite 515
                                                   Philadelphia, PA 19103
                                                   Tel: (215) 569-1999
                                                   Fax: (215) 569-3870

                                                   Attison L. Barnes III
                                                   abarnes@wiley.law
                                                   Wiley Rein LLP
                                                   1776 K Street NW
                                                   Washington, DC 20006
                                                   Tel: (202) 719-7000
                                                   Fax: (202) 719-7049

                                                   Counsel for The Middle East Forum




                                               6
